 
Exhibit 10.1
 
[mslp_ex101000.jpg]
 
December 13, 2019
 
Troy Bolotnick
22512 Cantlay Street
West Hills, CA 91307
 
Dear Troy,
 
We are pleased to offer you the position of Chief Operating Officer. Your annual
base compensation will remain $300,000 which will be paid to you through payroll
on a semi-monthly basis one pay period in arrears. You will also be eligible to
participate in MusclePharm’s Discretionary Bonus Program and are eligible for an
annual bonus up to Three Hundred Thousand Dollars ($300,000). Bonus payments on
MusclePharm’s Discretionary Bonus Program are paid quarterly up to Seventy-Five
Thousand Dollars ($75,000) per quarter and dependent upon the Company’s
financial and mutually agreed upon personal KPI goals being met. In this
position, you will report into the Company’s CEO.
 

You remain eligible to participate in the following MusclePharm benefits:
 
Benefits: Standard MusclePharm provided benefits for full-time employees,
currently include the following:
 

●
401(k) retirement account after Six Months of employment with up to a 4% company
match, MusclePharm enrolls eligible employees on a monthly basis
 

●
Health, Dental, Vision and Life & Disability Insurance (1st of the month
following start date)
 
●
Three days of sick leave
 
●
After ninety days you will accrue up to three (3) weeks of paid vacation for the
first year, then four (4) weeks per year starting the second year
 
●
US holidays recognized by MusclePharm are effective immediately
 
[mslp_ex101001.jpg]
 
1

 
 

Contingent upon execution of this offer and after the employment start date
which was October 15, 2019, you will also be eligible for the following
benefits:
 

●
You will be granted shares equivalent to Fifty Thousand Dollars ($50,000). The
price per share will be determined by the 30-day trailing average stock price
from the first day of employment. These shares will vest 50% after six months of
continuous service, and the remaining 50% after one year of employment or,
automatically upon majority change of ownership.
 

●
Upon majority change of ownership of the Company, exclusive of the CEO’s note
conversion, you will receive a change of ownership bonus equivalent to one (1)
year of your annual base salary and one (1) year of your annual bonus target.
 

●
If terminated without good cause for the benefit of the Company, and upon the
successful execution of the Company’s standard Release and Separation Agreement
you will receive severance pay in the following amount:
 
■
One month’s base salary for every month of employment up to 12 months, with a
minimum of 6 months base salary.
 
●
In the event the Company terminates this agreement after it has been executed,
but before the employment start date, then MusclePharm agrees to pay a
termination fee. The termination fee will be equivalent to six months of annual
base compensation and following the execution of Company’s Standard Release
Agreement. Once employment has begun this termination fee is superseded by the
severance clause described herein.
 

This employment offer shall supersede prior employment agreements and
understandings oral or written, between you and the Company.
 

Your employment with MusclePharm is on an “At Will” basis and, thus, either you
or MusclePharm may terminate the employment relationship at any time, with or
without cause. Additionally, this offer letter does not constitute a contract of
employment, and any or all of the benefits listed above may be changed from time
to time, at the sole discretion of MusclePharm.
 
Your new title will become effective December 16, 2019. Please sign below to
accept this offer.
 
Sincerely,
 
/s/ Gloria Medel


Gloria Medel
Accounting Manager / Human Resources Manager
gloria.medel@musclepharm.com
818.899.9952
 
Acceptance of Job Offer:
 
__/s/ Troy Bolotnick______________
 
Print Name: _Troy Bolotnick_______
 
Date: __December 13, 2019________
 
 

 
2
